        Case 1:19-cv-09993-KPF Document 48 Filed 08/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YURI STAROSTENKO and IRINA
TSAREVA-STAROSTENKO

                          Plaintiffs,                 19 Civ. 9993 (KPF)
                   -v.-
                                                            ORDER
UBS AG (A SWISS BANK) and UBS
(BAHAMAS) LTD,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiffs filed this initial complaint pro se in this action on October 28,

2019, against Defendant UBS AG (Dkt. #3) and were granted in forma pauperis

(“IFP”) status on November 22, 2019 (Dkt. #8). On March 30, 2020, UBS AG

made a limited appearance in this action to file a pre-motion submission

regarding UBS AG’s intended motion to dismiss the complaint on grounds of

inter alia improper service and lack of personal jurisdiction. (Dkt. #23).

Plaintiffs’ responded with various submissions, one of which requested to file

an amended complaint. (See Dkt. #30). On April 29, 2020, the Court ordered

Plaintiffs to file their amended complaint by May 28, 2020, and also set a

schedule for further pretrial submissions. (See id.).

      On May 28, 2020, Plaintiffs filed an amended complaint. (Dkt. #31). On

June 11, 2020, UBS AG filed a renewed pre-motion submission concerning its

anticipated motion to dismiss. (Dkt. #33). UBS AG’s letter stated that it would

move to dismiss the first amended complaint for the reasons that: (i) Plaintiffs

lacked standing to pursue this action against UBS AG; (ii) UBS AG was not
        Case 1:19-cv-09993-KPF Document 48 Filed 08/21/20 Page 2 of 3




properly served; (iii) UBS AG is not subject to the Court’s personal jurisdiction;

(iv) the case should be dismissed on forum non conveniens grounds; (v)

Plaintiffs’ fail to state a claim; and (v) if the federal claims are dismissed, the

Court lacks subject matter jurisdiction over the remaining claims. (Id.).

Plaintiffs responded on June 25, 2020 addressing some of UBS AG’s

arguments; but they did not respond to the service issue, nor did they request

for the Court to hold off on scheduling motion practice until service could be

effected. (See Dkt. #35). Accordingly, on June 26, 2020, the Court issued an

order setting a briefing schedule for UBS AG’s motion. (Dkt. #36).

      UBS AG filed its motion to dismiss on July 27, 2020. (Dkt. #41; see also

Dkt. #44, 45). Plaintiffs responded, on August 17, 2020, with a second

amended complaint (the “Second Amended Complaint”) that added UBS

(Bahamas) Ltd. as a defendant (Dkt. #46), and a request for an issuance of

summons of to UBS (Bahamas) Ltd. (Dkt #47). The Court will construe the

Second Amended Complaint as a motion for leave to file such pleading,

recognizing the liberality of Federal Rule of Civil Procedure 15 and Plaintiffs’

pro se status, and will accept such filing. However, the Second Amended

Complaint will serve as the operative pleading in this case and will supplant,

rather than supplement, Plaintiffs’ prior complaints.

      Further, given the various service issues in this case, the Court will issue

an order of service under separate cover.
         Case 1:19-cv-09993-KPF Document 48 Filed 08/21/20 Page 3 of 3




     SO ORDERED.

Dated:       August 20, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
